1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     RONALD LEE ALLEN,                                  Case No. 3:18-cv-00068-MMD-CBC

7                                     Plaintiff,                       ORDER
             v.
8
      ROMEO ARANAS, et al.,
9
                                  Defendants.
10

11          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a

12   former state prisoner. On April 10, 2019, this Court issued an order denying the application

13   to proceed in forma pauperis for prisoners as moot because Plaintiff was no longer

14   incarcerated. (ECF No. 16 at 1.) The Court ordered Plaintiff to file a fully complete

15   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

16   $400.00 within 30 days from the date of that order. (Id. at 2.) The 30-day period has now

17   expired, and Plaintiff has not filed an application to proceed in forma pauperis for non-

18   prisoners, paid the full filing fee, or otherwise responded to the Court’s order.

19          District courts have the inherent power to control their dockets and “[i]n the exercise

20   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

21   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

22   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

23   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

24   Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule);

25   Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply

26   with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–41

27   (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to

28   keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir.
1    1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d

2    1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with

3    local rules).

4           In determining whether to dismiss an action for lack of prosecution, failure to obey

5    a court order, or failure to comply with local rules, the court must consider several factors:

6    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

9    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;

10   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.

11          In the instant case, the Court finds that the first two factors weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

18   court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d

20   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

21   pauperis for non-prisoners or pay the full filing fee within 30 days expressly stated: “It is

22   further ordered that if Plaintiff does not timely comply with this order, the Court shall

23   dismiss this action with prejudice.” (ECF No. 16 at 2.) Thus, Plaintiff had adequate warning

24   that dismissal would result from his noncompliance with the Court’s order to file an

25   application to proceed in forma pauperis for non-prisoners or pay the full filing fee within

26   30 days.

27   ///

28   ///

                                                   2
1           It is therefore ordered that this action is dismissed with prejudice based on Plaintiff’s

2    failure to file an application to proceed in forma pauperis for non-prisoners or pay the full

3    filing fee in compliance with this Court’s April 10, 2019 order.

4           It is further ordered that the Clerk of Court enter judgment accordingly.

5           DATED THIS 21st day of May 2019.

6

7
                                                        MIRANDA M. DU
8                                                       UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    3
